Title: From Alexander Hamilton to Charles Lee, 18 February 1790
From: Hamilton, Alexander
To: Lee, Charles


Treasury Department Feby 18th 1790
Sir

Your letter of the 15th of January last duly came to hand.

To your first & second queries you will find answers in former Letters.
To your third I reply in the negative. I do not consider the jurisdictions of Alexandria & George Town as concurent in a sense which could supercede the rule to be observed in other cases.
I remain Sir   Your Obedt servt
A Hamilton

